          Case 17-30560 Document 2001 Filed in TXSB on 12/28/18 Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                   §
 In re:                                            §      Chapter 11
                                                   §
 VANGUARD NATURAL RESOURCES,                       §      Case No. 17-30560
 LLC, et al.,                                      §
                                                   §      (Jointly Administered)
                            Reorganized Debtors.   §
                                                   §

                  REORGANIZED DEBTORS’ UNOPPOSED EMERGENCY
                           MOTION FOR CONTINUNACE

           THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT
           YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
           THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
           PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
           THE MOVING PARTY. YOUR RESPONSE MUST STATE WHY THE MOTION
           SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
           RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
           OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
           ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE
           COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
           MOTION AT THE HEARING.

           REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

          Vanguard Natural Resources, LLC, and its affiliated reorganized debtors in these cases

(collectively, “Vanguard” or the “Reorganized Debtors”) submit this unopposed emergency

motion (the “Motion”) for a continuance of the hearing (the “Hearing”) on the objection (the

“Objection”) to Claim 1011 (the “Claim”) filed by the State of New Mexico, Taxation and Revenue

Department (the “Department” or “Claimant”), which was previously scheduled for January 15,

2019, at 10:00 a.m. (prevailing Central Time), and states as follows:

                                   PRELIMINARY STATEMENT

          1.     On July 24, 2018, Vanguard filed the Reorganized Debtors’ Nineteenth Omnibus

Objection to Certain Claims (Satisfied Claims, Amended Claims, Late Filed Claims, and No




153892.01600/115900970v.1
        Case 17-30560 Document 2001 Filed in TXSB on 12/28/18 Page 2 of 4



Liability Claims) [Docket No. 1891], through which Vanguard made its Objection to the

Department’s Claim.

        2.      On August 7, 2018, Claimant filed NM Taxation and Revenue Department’s

Response to Reorganized Debtors’ Nineteenth Omnibus Objection to Claims (Doc. 1891) [Docket

No. 1901].

        3.      The Hearing on Vanguard’s Objection to the Department’s Claim was originally

scheduled for October 18, 2018.

        4.      At the request of the parties, the Court entered an order continuing the Hearing to

January 15, 2019. Order Granting Reorganized Debtors’ Nineteenth Omnibus Objection to Claims

(Satisfied Claims, Amended Claims, Late Filed Claims, and No Liability Claims) ¶ 6.b [Docket

No. 1941].

        5.      The parties are presently exchanging documents in connection with discovery they

are conducting on the Claim and need additional time in advance of the Hearing to review those

productions.

        6.      The time available to the Department to complete discovery in advance of the

Hearing is further limited by its counsel’s year-end, state-mandated leave and holiday travel

schedule.

        7.      In respect of the foregoing, the parties would like to continue the Hearing to a later

date in order to allow them more time to complete discovery on the Claim.

        8.      The Department has confirmed to Vanguard that it supports the relief requested in

this Motion.

        9.      This Motion is not sought for delay only, but so that justice may be served.




                                                  2
153892.01600/115900970v.1
        Case 17-30560 Document 2001 Filed in TXSB on 12/28/18 Page 3 of 4



        WHEREFORE, Vanguard requests that the Hearing be rescheduled for March 6, 2019, at

10:00 a.m. (prevailing Central Time) or as soon thereafter as the Court’s calendar permits.


Dated: December 28, 2018                         Respectfully Submitted,

                                                 BLANK ROME LLP


                                                 /s/ James T. Grogan
                                                 James T. Grogan, Esq. (Tex. Bar No. 24027354)
                                                 717 Texas Avenue
                                                 Houston, Texas 77002
                                                 Telephone: (713) 228-6601
                                                 Facsimile: (713) 228-6605

                                                 Matthew E. Kaslow (pro hac vice)
                                                 One Logan Square
                                                 130 North 18th Street
                                                 Philadelphia, PA 19103
                                                 Telephone: (215) 569-5500
                                                 Facsimile: (215) 569-5555

                                                 Counsel to the Reorganized Debtors




                                                3
153892.01600/115900970v.1
        Case 17-30560 Document 2001 Filed in TXSB on 12/28/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I certify that on December 28, 2018, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas on counsel to the Department. Additionally, I have caused Prime Clerk, LLC, the
Reorganized Debtors’ Claims and Noticing Agent, to serve the foregoing document on the master
service list.

                                                     /s/ Matthew E. Kaslow
                                                     Matthew E. Kaslow




153892.01600/115900970v.1
